EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICERS AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Brookdale Senior Living Inc. (the “Company”) for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Mark J. Schulte, as Co-Chief Executive Officer of the Company, W.E. Sheriff, as Co-Chief Executive Officer of the Company, and Mark W. Ohlendorf, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Mark J. Schulte Name: Mark J. Schulte Title: Co-Chief Executive Officer Date: November 8, 2007 /s/ W.E. Sheriff Name: W.E. Sheriff Title: Co-Chief Executive Officer Date: November 8, 2007 /s/ Mark W. Ohlendorf Name: Mark W. Ohlendorf Title: Chief Financial Officer Date: November 8, 2007
